FIRST OFFICE INTERVIEW OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment on Status
The Pre-Interview Communication in this application was mailed on November 23, 2020, but no reply or amendment has been received.  It is noted that no interview has been conducted.

Comment on Claim Line Numbering
Please note that any mention in this office action of line numbers of claims refers to the line numbers of claims in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below in this office action.

Prior Art Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiedeman (‘286).
The text of independent claim 1 is as follows:
“1. A satellite system, comprising: a plurality of satellite devices in non-geosynchronous orbit configured to establish a window within the non-geosynchronous orbit corresponding to an underlying object of interest by at least transferring state information related to execution of a software application payload from at least an outgoing satellite device leaving the window for receipt by at least a target satellite device entering the window; and during orbital passage within the window, at least the target satellite device configured to execute the software application payload in accordance with the state information.”
Looking, first, to independent claim 1, Wiedeman (‘286) plainly discloses a “satellite system” (line 1), noting, for example, column 1, lines 5-14.
Wiedeman (‘286) discloses a “satellite system” of a “plurality of satellite devices in non-geosynchronous orbit …” as claimed on lines 2-6 of claim 1, noting column 5, lines 37-49.  The passage at column 5, lines 37-49 of Wiedeman (‘286) discloses a constellation of satellites in low-earth orbit, which would mean that the satellites are non-geosynchronous.  The same passage further discloses that the satellites hand-off calls as one satellite leaves the window of the service area and another satellite enters the window of the service area.  The claim 1, “underlying object of interest” is the Wiedeman (‘286) “roaming end user 30,” which is shown in drawing Figures 1 and 2 as a “vehicle.”

In that Wiedeman (‘286) plainly discloses each and every claimed feature in independent claim 1, independent claim 1 is anticipated by Wiedeman (‘286).
The limitations of independent claim 10 are met by Wiedeman (‘286) for substantially the same reasons as with claim 1, in that claim 10 is the method claim corresponding to the apparatus of claim 1.
As for the further limitations of dependent claim 13, these are met by the “roaming end user 30,” which is shown in drawing Figures 1 and 2 as a “vehicle.”

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9, 11-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wiedeman (‘286).

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of satellite systems.
With respect to the further limitations of dependent claim 2, the “roaming end user 30” in Wiedeman (‘286) is “experiencing movement.”  It would have been obvious to one of ordinary skill-in-the-art that there be “overhead proximity” to the “roaming end user 30” by the satellite which is servicing that user at a certain moment.  Overall, dependent claim 2 merely describes hand-off of a moving user from one satellite to another as one satellite moves out of the window, and another satellite moves into the window.
As for the further limitations of dependent claim 3, tracking in the sense of steering a beam is not disclosed in Wiedeman (‘286), but Wiedeman (‘286) does mention “tracking of stolen cars” at column 4, lines 20-21.  It would have been obvious to one of ordinary skill-in-the-art to track the roaming end user 30” in Wiedeman (‘286) for the advantage of keeping an adequate signal level to continue an ongoing call.

Now, as for the further limitations of dependent claim 5, it would have been obvious to one of ordinary skill-in-the-art to track the moving “roaming end user 30” and to supply heading and speed data as “state information” to enable the other satellite to continue contact with the “roaming user 30” after hand-off.
With respect to dependent claim 6, it would have been obvious to one of ordinary skill-in-the-art that the “overhead proximity” to the Wiedeman (‘286) could be definite in any suitable coordinate system, including, “geographic coordinates” to define the position on the surface of the earth.
As for dependent claim 7, Wiedeman (‘286) discloses the transfer of state information via a crosslink from the satellite leaving the window or service area to the incoming satellite that is entering the window of service area.  It would have been obvious to one of ordinary skill-in-the-art to perform handoff when it is detected that the present satellite is exiting the window or service area.  Please see column 9, lines 13-19 of Wiedeman (‘286) where it is disclosed that handoff occurs when “a satellite is about to lose communication,” not after detecting the satellite’s exit from the window.
Similarly, as for dependent claim 8, it would have been obvious to one of ordinary skill-in-the-art that the satellite receiving handoff in Wiedeman (‘286) could request state information from the outgoing satellite, rather than the state information being transmitted automatically as a part of handoff.  These two alternatives are essentially equivalent.

The remarks with respect to dependent claims 11, 12, and 14-18 are substantially the same as those made above with respect to dependent claims 2-9, in that the two sets of claims relate to each other as apparatus and the corresponding method.
As for independent claim 19, the remarks are substantially the same as those made above with respect to claims 1-18.  In addition, the claim 19 “positioning system” is not disclosed in Wiedeman (‘286).  It would have been obvious to one of ordinary skill-in-the-art to provide Wiedeman (‘286) with the claim 19 “positioning system” to locate the disclosed satellites with respect to the service area or window, and with respect to the “roaming end user 30” more efficiently so as to optimize the functioning of the Wiedeman (‘286) system.
The remarks with respect to dependent claim 20 are substantially those made above with respect to dependent claims 2-9.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648